Citation Nr: 1514688	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service from November 1974 to November 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for entitlement to service connection for PTSD.  

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of PTSD resulting from his service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

In the instant case, the Veteran has submitted private opinions, dated September and May 2011, by psychiatric experts who indicate that the Veteran has a diagnosis of PTSD with in-service etiology.  The record supports that the Veteran had parachute duties in service, as his personnel record reflects a parachute badge.  The private opinions reflect that the Veteran's PTSD presently manifests in part by discomfort in crowds, seeing faces of his buddies who were getting ready to jump out of a plane, and nightmares and haunting memories of traumatic parachute jumps.  The Veteran submitted a buddy statement from fellow service member C.S.B. who wrote that the Veteran was injured when landing in the trees after nighttime parachuting during high winds.  

The claims file includes an October 2011 VA examination in which the examiner opined that the Veteran suffers from PTSD, but noted than further opinion as to its relationship to service would be speculative, in part because the Veteran's stressor could not be sufficiently verified.  The Board notes that the Veteran has verified duty in service as a parachutist and a buddy statement which supports that he experienced traumatic parachute jumps.  As previously noted, the Veteran has also submitted a private opinion supporting that the Veteran's PTSD was caused by his service.

The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


